UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10 – Q (Mark one) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD: FROM: TO: COMMISSION FILE NUMBER:0-16120 SECURITY FEDERAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-0858504 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) , WEST, AIKEN, SOUTH CAROLINA 29801 (Address of principal executive office and Zip Code) (803) 641-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filed[]Accelerated filer[] Non-accelerated filer[]Smaller reporting company[X] Indicate by check mark whether the registrant is a shell corporation (defined in Rule 12b-2 of the Exchange Act). YES NO X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. CLASS: OUTSTANDING SHARES AT: SHARES: Common Stock, par value $0.01 per share November 13, 2012 1 Security Federal Corporation and Subsidiaries INDEX PART I. FINANCIAL INFORMATION (UNAUDITED) PAGE NO. Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets at September 30, 2012 and March 31, 2012 3 Consolidated Statements of Income for the Three and Six Months Ended September 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended September 30, 2012 and 2011 6 Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended September 30, 2012 and 2011 7 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2012 and 2011 8 Notes to Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 45 Signatures 47 SCHEDULES OMITTED All schedules other than those indicated above are omitted because of the absence of the conditions under which they are required or because the information is included in the consolidated financial statements and related notes 2 Security Federal Corporation and Subsidiaries Part I.Financial Information Item 1.Financial Statements Consolidated Balance Sheets September 30, 2012 March 31, 2012 Assets: (Unaudited) (Audited) Cash And Cash Equivalents $ $ Certificates Of Deposits With Other Banks Investment And Mortgage-Backed Securities: Available For Sale: (Amortized cost of $346,645,819 at September 30, 2012 and $343,421,858at March 31, 2012) Held To Maturity: (Fair value of $72,343,921 at September 30, 2012 and$69,965,869 at March 31, 2012) Total Investment And Mortgage-Backed Securities Loans Receivable, Net: Held For Sale Held For Investment: (Net of allowance of $11,646,159 at September 30, 2012 and $14,615,198 at March 31, 2012) Total Loans Receivable, Net Accrued Interest Receivable: Loans Mortgage-Backed Securities Investments Premises And Equipment, Net Federal Home Loan Bank (“FHLB”) Stock, At Cost Bank Owned Life Insurance Repossessed Assets Acquired In Settlement Of Loans Intangible Assets, Net Goodwill Other Assets Total Assets $ $ Liabilities And Shareholders’ Equity Liabilities: Deposit Accounts $ $ Advances From FHLB Other Borrowed Money Advance Payments By Borrowers For Taxes And Insurance Junior Subordinated Debentures Senior Convertible Debentures Other Liabilities Total Liabilities $ $ Shareholders' Equity: Serial Preferred Stock, $.01 Par Value; Authorized Shares– 200,000; Issued And Outstanding Shares –22,000 At September 30, 2012 And At March 31, 2012 $ $ Common Stock, $.01 Par Value; Authorized Shares – 5,000,000; Issued - 3,144,934 And Outstanding Shares – 2,944,001 At September 30, 2012 And At March 31, 2012 Warrant Issued In Conjunction With Serial Preferred Stock Additional Paid-In Capital Treasury Stock, (At Cost, 200,933 Shares At September 30, 2012 And March 31, 2012) ) ) Accumulated Other Comprehensive Income Retained Earnings Total Shareholders' Equity $ $ Total Liabilities And Shareholders' Equity $ $ See accompanying notes to consolidated financial statements. 3 Security Federal Corporation and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended September 30, Interest Income: Loans $ $ Mortgage-Backed Securities Investment Securities Other Total Interest Income Interest Expense: NOW And Money Market Accounts Statement Savings Accounts Certificate Accounts Advances And Other Borrowed Money Junior Subordinated Debentures Senior Convertible Debentures Total Interest Expense Net Interest Income Provision For Loan Losses Net Interest Income After Provision For Loan Losses Non-Interest Income: Gain On Sale Of Investments Gain On Sale Of Loans Service Fees On Deposit Accounts Income From Cash Value Of Life Insurance Commissions From Insurance Agency Trust Income Check Card Fee Income Other Total Non-Interest Income General And Administrative Expenses: Salaries And Employee Benefits Occupancy Advertising Depreciation And Maintenance Of Equipment FDIC Insurance Premiums Amortization Of Intangibles Net Cost Of Operation Of Other Real Estate Owned Other Total General And Administrative Expenses Income Before Income Taxes Provision For Income Taxes Net Income Preferred Stock Dividends Net Income Available To Common Shareholders $ $ Basic Net Income Per Common Share $ $ Diluted Net Income Per Common Share $ $ Cash Dividend Per Share On Common Stock $ $ Basic Weighted Average Shares Outstanding Diluted Weighted Average Shares Outstanding See accompanying notes to consolidated financial statements. 4 Security Federal Corporation and Subsidiaries Consolidated Statements of Income (Unaudited) Six Months Ended September 30, Interest Income: Loans $ $ Mortgage-Backed Securities Investment Securities Other Total Interest Income Interest Expense: NOW And Money Market Accounts Statement Savings Accounts Certificate Accounts Advances And Other Borrowed Money Junior Subordinated Debentures Senior Convertible Debentures Total Interest Expense Net Interest Income Provision For Loan Losses Net Interest Income After Provision For Loan Losses Non-Interest Income: Gain On Sale Of Investments Gain On Sale Of Loans Service Fees On Deposit Accounts Income From Cash Value Of Life Insurance Commissions From Insurance Agency Trust Income Mandatorily Redeemable Financial Instrument Valuation - Check Card Fee Income Other Total Non-Interest Income General And Administrative Expenses: Salaries And Employee Benefits Occupancy Advertising Depreciation And Maintenance Of Equipment FDIC Insurance Premiums Amortization of Intangibles Net Cost Of Operation Of Real Estate Owned Other Total General And Administrative Expenses Income Before Income Taxes Provision For Income Taxes Net Income Preferred Stock Dividends Net Income Available To Common Shareholders $ $ Basic Net Income Per Common Share $ $ Diluted Net Income Per Common Share $ $ Cash Dividend Per Share On Common Stock $ $ Basic Weighted Average Shares Outstanding Diluted Weighted Average Shares Outstanding See accompanying notes to consolidated financial statements. 5 Security Federal Corporation and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended September 30, Net Income $ $ Other Comprehensive Income Unrealized Gains On Securities: Unrealized Holding Gains On Securities Available For Sale, Net Of Taxes Of $652,769 At September 30, 2012 and $725,292 At September 30, 2011 Reclassification Adjustment For Gains Included In Net Income, Net Of Taxes Of $123,438 At September 30, 2012 and $146,310 At September 30, 2011 ) ) Other Comprehensive Income Comprehensive Income $ $ Six Months Ended September 30, Net Income $ $ Other Comprehensive Income Unrealized Gains On Securities: Unrealized Holding Gains On Securities Available For Sale, Net Of Taxes Of $1,002,824 At September 30, 2012 and $2,382,202 At September 30, 2011 Reclassification Adjustment For Gains Included In Net Income, Net Of Taxes Of $162,828 At September 30, 2012 and $211,376 At September 30, 2011 ) ) Other Comprehensive Income Comprehensive Income $ $ See accompanying notes to consolidated financial statements. 6 Security Federal Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (Unaudited) Preferred Stock Warrants Common Stock Additional Paid – In Capital Treasury Stock Accumulated Other Comprehensive Income Retained Earnings Total Balance At March 31, 2011 $ ) $ $ $ Net Income - Other Comprehensive Income, Net Of Tax - Redemption Of Mandatorily Redeemable Financial Instrument - Stock Compensation Expense - Cash Dividends On Preferred - ) ) Cash Dividends On Common - ) ) Balance At September 30, 2011 $ ) $ $ $ Preferred Stock Warrants Common Stock Additional Paid – In Capital Treasury Stock Accumulated Other Comprehensive Income Retained Earnings Total Balance At March 31, 2012 $ ) $ $ $ Net Income - Other Comprehensive Income, Net Of Tax - Stock Compensation Expense - Cash Dividends On Preferred - ) ) Cash Dividends On Common - ) ) Balance At September 30, 2012 $ ) $ $ $ See accompanying notes to consolidated financial statements. 7 Security Federal Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended September 30, Cash Flows From Operating Activities: Net Income $ $ Adjustments To Reconcile Net Income To Net Cash Provided By Operating Activities: Depreciation Expense Writedown On Repossessed Assets Acquired In Settlement Of Loans Amortization Of Intangible Assets Stock Option Compensation Expense Discount Accretion And Premium Amortization, Net Provisions For Losses On Loans Mandatorily Redeemable Financial Instrument Valuation - ) Income From Bank Owned Life Insurance ) ) Gain On Sale Of Mortgage-Backed Securities Available For Sale ) ) Gain On Sale Of Investment Securities Available For Sale ) ) Gain On Sale Of Loans ) ) Gain On Sale Of Repossessed Assets Acquired In Settlement Of Loans ) ) Amortization Of Deferred Fees On Loans ) ) Proceeds From Sale Of Loans Held For Sale Origination Of Loans For Sale ) ) (Increase) Decrease In Accrued Interest Receivable: Loans ) Mortgage-Backed Securities Investments ) Increase In Advance Payments By Borrowers Other, Net ) Net Cash Provided By Operating Activities Cash Flows From Investing Activities: Principal Repayments On Mortgage-Backed Securities Held To Maturity Principal Repayments On Mortgage-Backed Securities Available For Sale Purchase Of Investment Securities Available For Sale ) ) Purchase Of Mortgage-Backed Securities Available For Sale ) ) Purchase Of Investment Securities Held To Maturity ) ) Purchase Of Mortgage-Backed Securities Held To Maturity ) ) Maturities Of Investment Securities Available For Sale Maturities Of Investment Securities Held To Maturity Proceeds From Sale Of Mortgage-Backed Securities Available For Sale Proceeds From Sale Of Investment Securities Available For Sale Purchase Of FHLB Stock ) ) Redemption Of FHLB Stock Decrease In Loans To Customers Proceeds From Sale Of Repossessed Assets Purchase And Improvement Of Premises And Equipment ) ) Net Cash Provided By Investing Activities (Continued) 8 Security Federal Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended September 30, Cash Flows From Financing Activities: Decrease In Deposit Accounts ) ) Proceeds From FHLB Advances Repayment Of FHLB Advances ) ) Net Proceeds (Repayment) Of Other Borrowings ) Dividends To Preferred Shareholders ) ) Dividends To Common Shareholders ) ) Net Cash Used By Financing Activities ) ) Net Increase In Cash And Cash Equivalents Cash And Cash Equivalents At Beginning Of Period Cash And Cash Equivalents At End Of Period $ $ Supplemental Disclosure Of Cash Flows Information: Cash Paid During The Period For Interest $ $ Cash Paid During The Period For Income Taxes $ $ Additions To Repossessed Assets Acquired In Settlement of Loans $ $ See accompanying notes to consolidated financial statements 9 Security Federal Corporation and Subsidiaries Notes to Consolidated Financial Statements 1.Basis of Presentation The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form 10-Q and accounting principles generally accepted in the United States of America; therefore, they do not include all disclosures necessary for a complete presentation of financial condition, results of operations, and cash flows.Such statements are unaudited but, in the opinion of management, reflect all adjustments, which are of a normal recurring nature and necessary for a fair presentation of results for the selected interim periods.Users of financial information produced for interim periods are encouraged to refer to the footnotes contained in the audited financial statements appearing in Security Federal Corporation’s (the “Company”) 2012 Annual Report to Shareholders which was filed as an exhibit to our Annual Report on Form 10-K for the year ended March 31, 2012 (“2012 10-K”) when reviewing interim financial statements.The results of operations for the three and six month periods ended September 30, 2012 are not necessarily indicative of the results that may be expected for the entire fiscal year. 2.Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Security Federal Bank (the “Bank”) and the Bank’s wholly owned subsidiaries, Security Federal Insurance, Inc. (“SFINS”) and Security Financial Services Corporation (“SFSC”). SFINS was formed during fiscal 2002 and began operating during the December 2001 quarter and is an insurance agency offering auto, business, health, and home insurance.SFINS has a wholly owned subsidiary, Collier Jennings Financial Corporation which has as subsidiaries Collier Jennings Inc., The Auto Insurance Store Inc., and Security Federal Premium Pay Plans Inc. (the “Collier Jennings Companies”). Security Federal Premium Pay Plans Inc. has one wholly owned premium finance subsidiary and also has an ownership interest in four other premium finance subsidiaries. SFSC was formed in 1975 and was inactive for several years. During the quarter ended December 31, 2010, it was reactivated and utilized to hold and operate a repossessed hotel located in Hardeeville, South Carolina. Subsequently, in fiscal 2012 the hotel was sold and the subsidiary once again returned to inactive status. The Company has a wholly owned subsidiary, Security Federal Statutory Trust (the “Trust”), which issued and sold fixed and floating rate capital securities of the Trust.However, under current accounting guidance, the Trust is not consolidated in the Company’s financial statements.The Bank is primarily engaged in the business of accepting savings and demand deposits and originating mortgage loans and other loans to individuals and small businesses for various personal and commercial purposes. 3.Critical Accounting Policies The Company has adopted various accounting policies, which govern the application of accounting principles generally accepted in the United States in the preparation of our financial statements.Our significant accounting policies are described in the footnotes to the audited consolidated financial statements at March 31, 2012 included in our 2012 Annual Report to Stockholders.Certain accounting policies involve significant judgments and assumptions by management, which have a material impact on the carrying value of certain assets and liabilities, and, as such, have a greater possibility of producing results that could be materially different than originally reported.We consider these accounting policies to be critical accounting policies.The judgments and assumptions we use are based on historical experience and other factors, which we believe to be reasonable under the circumstances.Because of the nature of the judgments and assumptions we make, actual results could differ from these judgments and estimates which could have a material impact on our carrying values of assets and liabilities and our results of operations. The Company believes the allowance for loan losses is a critical accounting policy that requires the most significant judgments and estimates used in preparation of the consolidated financial statements.The impact of an unexpected and sudden large loss could deplete the allowance and potentially require increased provisions to replenish the allowance, which would negatively affect earnings. The Company provides for loan losses using the allowance method.Accordingly, all loan losses are charged to the related allowance and all recoveries are credited to the allowance for loan losses.Additions to the allowance for loan losses are provided by charges to operations based on various factors, which, in management’s judgment, deserve current recognition in estimating possible losses.Such factors considered by management include the fair value of the underlying collateral, stated guarantees by the borrower (if applicable), the borrower’s ability to repay from other economic resources, growth and composition of the loan portfolio, the relationship of the allowance for loan losses to the outstanding loans, loss experience, delinquency trends, and general economic conditions.Management evaluates the carrying value of the loans periodically and the allowance is adjusted accordingly. 10 Security Federal Corporation and Subsidiaries Notes to Consolidated Financial Statements 3.Critical Accounting Policies, Continued While management uses the best information available to make evaluations, future adjustments may be necessary if economic conditions differ substantially from the assumptions used in making these evaluations.The allowance for loan losses is subject to periodic evaluations by various authorities and may be subject to adjustments based upon the information that is available at the time of their examination. For additional information see the risk factor entitled: “Our provision for loan losses and net loan charge offs have remained at elevated levels and we may be required to make further increases in our provisions for loan losses and to charge off additional loans in the future, which could adversely affect our results of operations ,” in Item 1A. Risk Factors of our 2012 Form 10-K. The Company values impaired loans at the loan’s fair value if it is probable that the Company will be unable to collect all amounts due according to the terms of the loan agreement at the present value of expected cash flows, the market price of the loan, if available, or the value of the underlying collateral.Expected cash flows are required to be discounted at the loan’s effective interest rate.When the ultimate collectibility of an impaired loan’s principal is in doubt, wholly or partially, all cash receipts are applied to principal.When this doubt does not exist, cash receipts are applied under the contractual terms of the loan agreement first to interest and then to principal.Once the recorded principal balance has been reduced to zero, future cash receipts are applied to interest income to the extent that any interest has been foregone.Further cash receipts are recorded as recoveries of any amounts previously charged off. The Company uses assumptions and estimates in determining income taxes payable or refundable for the current year, deferred income tax liabilities and assets for events recognized differently in its financial statements and income tax returns, and income tax expense. Determining these amounts requires analysis of certain transactions and interpretation of tax laws and regulations. The Company exercises considerable judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets. These judgments and estimates are reevaluated on a continual basis as regulatory and business factors change. No assurance can be given that either the tax returns submitted by us or the income tax reported on the Consolidated Financial Statements will not be adjusted by either adverse rulings by the United States Tax Court, changes in the tax code, or assessments made by the Internal Revenue Service. 4.Earnings Per Common Share Accounting guidance specifies the computation, presentation and disclosure requirements for earnings per share (“EPS”) for entities with publicly held common stock or potential common stock such as options, warrants, convertible securities or contingent stock agreements if those securities trade in a public market. Basic EPS is computed by dividing net income by the weighted average number of common shares outstanding.Diluted EPS is similar to the computation of basic EPS except that the denominator is increased to include the number of additional common shares that would have been outstanding if the dilutive common shares had been issued.The dilutive effect of options outstanding under the Company’s stock option plan is reflected in diluted earnings per share by application of the treasury stock method. Net income available to common shareholders represents consolidated net income adjusted for preferred dividends declared, accretions of discounts and amortization of premiums on preferred stock issuances and cumulative dividends related to the current dividend period that have not been declared as of period end. The following table provides a reconciliation of net income to net income available to common shareholders for the periods presented: For the Three Months Ended September 30, For the Six Months Ended September 30, Earnings Available To Common Shareholders: Net Income $ Preferred Stock Dividends Net Income Available To Common Shareholders $ There were no dilutive securities or options at September 30, 2012 or 2011. 11 Security Federal Corporation and Subsidiaries Notes to Consolidated Financial Statements 5.Stock-Based Compensation Certain officers and directors of the Company participate in an incentive and non-qualified stock option plan. Options are granted at exercise prices not less than the fair value of the Company’s common stock on the date of the grant. The following is a summary of the activity under the Company’s stock option plans for the periods presented: Three Months Ended September 30, 2012 Six Months Ended September 30, 2012 Weighted Average Weighted Average Shares Exercise Price Shares Exercise Price Balance, Beginning of Period $ $ Options Granted - Options Exercised - Options Forfeited Balance, End Of Period $ $ Options Exercisable $ $ Options Available For Grant Three Months Ended September 30, 2011 Six Months Ended September 30, 2011 Weighted Average Weighted Average Shares Exercise Price Shares Exercise Price Balance, Beginning of Period $ $ Options Granted - Options Exercised - Options Forfeited Balance, End Of Period $ $ Options Exercisable $ $ Options Available For Grant 12 Security Federal Corporation and Subsidiaries Notes to Consolidated Financial Statements 5.Stock-Based Compensation, Continued At September 30, 2012, the Company had the following options outstanding: Grant Date Outstanding Options Option Price Expiration Date 09/01/03 $ 08/31/13 12/01/03 $ 11/30/13 01/01/04 $ 12/31/13 03/08/04 $ 03/08/14 06/07/04 $ 06/07/14 01/01/05 $ 12/31/14 01/01/06 $ 01/01/16 08/24/06 $ 08/24/16 05/24/07 $ 05/24/17 07/09/07 $ 07/09/17 10/01/07 $ 10/01/17 01/01/08 $ 01/01/18 05/19/08 $ 05/19/18 07/01/08 $ 07/01/18 None of the options outstanding at September 30, 2012 or 2011 had an exercise price below the average market price during the three and six month periods ended September 30, 2012 or 2011, respectively. Therefore these options were not deemed to be dilutive to earnings per share in those periods. 6.Stock Warrants In conjunction with its participation in the U.S. Department of the Treasury’s (“U.S. Treasury”)Capital Purchase Program, the Company sold a warrant to the U.S. Treasury to purchase 137,966 shares of the Company’s common stock at $19.57 per share. The warrant has a 10-year term and was immediately exercisable upon issuance. At September 30, 2012 and 2011, the warrant was not deemed to be dilutive. There were no changes in the Company’s stock warrants during the three and six month periods ended September 30, 2012 and 2011. 13 Security Federal Corporation and Subsidiaries Notes to Consolidated Financial Statements 7.Carrying Amounts and Fair Value of Financial Instruments Accounting guidance emphasizes that fair value is a market-based measurement, not an entity-specific measurement. Therefore, a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability. As a basis for considering market participant assumptions in fair value measurements, the guidance establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). Level 1 Valuation is based upon quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access. Level 1 assets and liabilities include debt and equity securities and derivative contracts that are traded in an active exchange market, as well as U.S. Treasuries and money market funds. Level 2 Valuation is based upon quoted prices for similar assets and liabilities in active markets, as well as inputs that are observable for the asset or liability (other than quoted prices), such as interest rates, foreign exchange rates, and yield curves that are observable at commonly quoted intervals. Level 2 assets and liabilities include debt securities with quoted prices that are traded less frequently than exchange-traded instruments, mortgage-backed securities, municipal bonds, corporate debt securities and derivative contracts whose value is determined using a pricing model with inputs that are observable in the market or can be derived principally from or corroborated by observable market data. This category generally includes certain derivative contracts and impaired loans. Level 3 Valuation is generated from model-based techniques that use at least one significant assumption based on unobservable inputs for the asset or liability, which are typically based on an entity’s own assumptions, as there is little, if any, related market activity. In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety. The assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. The following is a description of the valuation methodologies used for assets and liabilities recorded at fair value. Investment Securities Available for Sale Investment securities available for sale are recorded at fair value on a recurring basis. At September 30, 2012, the Company’s investment portfolio was comprised of government and agency bonds, mortgage-backed securities issued by government agencies or government sponsored enterprises, municipal securities and one equity investment. The portfolio did not contain any private label mortgage-backed securities. Fair value measurement is based upon prices obtained from third party pricing services who use independent pricing models which rely on a variety of factors including reported trades, broker/dealer quotes, benchmark yields, economic and industry events and other relevant market information. As such, these securities are classified as Level 2. Mortgage Loans Held for Sale The Company originates fixed rate residential loans on a servicing released basis in the secondary market. Loans closed but not yet settled with Freddie Mac or other investors, are carried in the Company’s loans held for sale portfolio.These loans are fixed rate residential loans that have been originated in the Company’s name and have closed.Virtually all of these loans have commitments to be purchased by investors and the majority of these loans were locked in by price with the investors on the same day or shortly thereafter that the loan was locked in with the Company’s customers.Therefore, these loans present very little market risk for the Company. The Company usually delivers to, and receives funding from, the investor within 30 days.Commitments to sell these loans to the investor are considered derivative contracts and are sold to investors on a “best efforts" basis. The Company is not obligated to deliver a loan or pay a penalty if a loan is not delivered to the investor. As a result of the short-term nature of these derivative contracts, the fair value of the mortgage loans held for sale in most cases is the same as the value of the loan amount at its origination. These loans are classified as Level 2. 14 Security Federal Corporation and Subsidiaries Notes to Consolidated Financial Statements 7.Carrying Amounts and Fair Value of Financial Instruments, Continued Impaired Loans The Company does not record loans held for investment at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan losses is established as necessary. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once a loan is identified as individually impaired, management measures impairment. Fair value is estimated using one of the following methods: fair value of the collateral less estimated costs to sell, discounted cash flows, or market value of the loan based on similar debt. The fair value of the collateral less estimated costs to sell is the most frequently used method. Typically, the Company reviews the most recent appraisal and if it is over 24 months old will request a new third party appraisal. Depending on the particular circumstances surrounding the loan, including the location of the collateral, the date of the most recent appraisal and the value of the collateral relative to the recorded investment in the loan, management may order an independent appraisal immediately or, in some instances, may elect to perform an internal analysis. Specifically as an example, in situations where the collateral on a nonperforming commercial real estate loan is out of the Company’s primary market area, management would typically order an independent appraisal immediately, at the earlier of the date the loan becomes nonperforming or immediately following the determination that the loan is impaired. However, as a second example, on a nonperforming commercial real estate loan where management is familiar with the property and surrounding areas and where the original appraisal value far exceeds the recorded investment in the loan, management may perform an internal analysis whereby the previous appraisal value would be reviewed and adjusted for current conditions including recent sales of similar properties in the area and any other relevant economic trends. These valuations are reviewed at a minimum on a quarterly basis. Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans. At September 30, 2012, substantially all of the total impaired loans were evaluated based on the fair value of the collateral. Impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy. The Company records impaired loans as nonrecurring Level 3. As of September 30, 2012 and March 31, 2012, the recorded investment in impaired loans was $43.2 million and $40.8 million, respectively. The average recorded investment in impaired loans was $42.2 million for the six months ended September 30, 2012 and $34.3 million for the year ended March 31, 2012. Foreclosed Assets Foreclosed assets are adjusted to fair value upon transfer of the loans to foreclosed assets. Subsequently, foreclosed assets are carried at the lower of carrying value or fair value. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral. The Company records these assets as nonrecurring Level 3. Goodwill and Other Intangible Assets Goodwill and identified intangible assets are subject to impairment testing. The Company’s approach to testing for impairment is to compare the business unit’s carrying value to the implied fair value based on a multiple of revenue approach. Impairment testing is performed annually as of September 30th or when events or circumstances occur indicating that goodwill of the reporting unit might be impaired.In the event the fair value is determined to be less than the carrying value, the asset is recorded at fair value as determined by the valuation model. As such, goodwill and other intangible assets subjected to nonrecurring fair value adjustments are classified as Level 3. 15 Security Federal Corporation and Subsidiaries Notes to Consolidated Financial Statements 7.Carrying Amounts and Fair Value of Financial Instruments, Continued There were no liabilities measured at fair value on a recurring basis as of September 30, 2012 or March 31, 2012. Assets measured at fair value on a recurring basis are as follows as of September 30, 2012 and March 31, 2012: Quoted Market Significant Price In Other Significant Active Observable Unobservable Markets Inputs Inputs (Level 1) (Level 2) (Level 3) Assets: FHLB Securities $
